 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
     GLENN FITE, representing the State       CASE NO. 2:21-cv-00023-JAM-KJN
11   of California pursuant to the
     California Labor Code Private            ORDER GRANTING STIPULATION
12   Attorneys General Act,                   TO EXTEND TIME TO RESPOND
13
                                              TO FIRST AMENDED COMPLAINT
                     Plaintiff,               BY NO MORE THAN 28 DAYS
14   v.                                       [ECF No. 14]
15   SHAMROCK FOODS COMPANY,
     an Arizona Corporation, and DOES
16   1-50, inclusive,
17                   Defendants.
18

19         FOR GOOD CAUSE SHOWN, the Court hereby grants the joint motion to
20   extend time to respond to the First Amended Complaint. The deadline for
21   Defendant, Shamrock Foods Company, to respond to Plaintiff Glenn Fite’s First
22   Amended Complaint is extended to June 4, 2021.
23         IT IS SO ORDERED.
24

25   DATED: May 21, 2021               /s/ John A. Mendez
26                                     THE HONORABLE JOHN A. MENDEZ
27                                     UNITED STATES DISTRICT COURT JUDGE

28

                                               1
          ORDER GRANTING STIPULATION TO EXTEND TIME: CASE NO. 2:21-CV-00023-JAM-KJN
